
	

115 SRES 285 ATS: Honoring the life and achievements of Dr. Samuel DuBois Cook.
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 285
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2017
			Ms. Warren (for herself, Mr. Burr, Mr. Cassidy, Mr. Tillis, Mr. Kennedy, and Mr. Isakson) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		December 22, 2018Committee discharged; considered and agreed toRESOLUTION
		Honoring the life and achievements of Dr. Samuel DuBois Cook.
	
	
 Whereas Dr. Samuel DuBois Cook was born on November 21, 1928, in Griffin, Georgia; Whereas Dr. Samuel DuBois Cook earned a Bachelor of Arts degree in history from Morehouse College in Atlanta, Georgia;
 Whereas, as a student, Dr. Samuel DuBois Cook was a friend and classmate of Dr. Martin Luther King, Jr., and a leader at Morehouse College, where he served as student body president and founded the campus chapter of the National Association for the Advancement of Colored People;
 Whereas Dr. Samuel DuBois Cook earned a Master of Arts in Political Science and a Doctor of Philosophy from Ohio State University;
		
 Whereas Dr. Samuel DuBois Cook is a veteran who served in the United States Army during the Korean War;
 Whereas Dr. Samuel DuBois Cook taught at Southern University in Baton Rouge, Louisiana, Atlanta University, the University of Illinois, and the University of California, Los Angeles, before becoming a faculty member at Duke University in Durham, North Carolina;
 Whereas Dr. Samuel DuBois Cook spent his life working for social justice and equality; Whereas Dr. Samuel DuBois Cook distinguished himself as an educator, scholar, thinker, activist, and public servant;
 Whereas Dr. Samuel DuBois Cook broke racial barriers as the first African-American to hold either a regular or tenured faculty appointment at a predominantly White southern college or university, when he received an appointment at Duke University;
 Whereas Dr. Samuel DuBois Cook also broke racial barriers in his field by serving as the first African-American president of the Southern Political Science Association;
 Whereas Dr. Samuel DuBois Cook endeavored to advance interracial harmony; Whereas Dr. Samuel DuBois Cook left an indelible imprint on Dillard University, a historically Black university in New Orleans, Louisiana, as its president for more than 2 decades;
 Whereas Dr. Samuel DuBois Cook was appointed to the National Council on the Humanities by President Jimmy Carter and appointed to the United States Holocaust Memorial Council by President Bill Clinton;
 Whereas Dr. Samuel DuBois Cook served as vice president of the American Political Science Association, president of the Association for the Study of African American Life and History, and chair of the Presidents of the United Negro College Fund;
 Whereas Duke University established the Samuel DuBois Cook Society, the Samuel DuBois Cook Center on Social Equity, the Samuel DuBois Cook professorship, and the Samuel DuBois Cook Postdoctoral Fellowship;
 Whereas Ohio State University established the Samuel DuBois Cook Summer Academy and the Samuel DuBois Cook graduate fellowship, to honor the work and achievements of Dr. Samuel DuBois Cook;
 Whereas Dr. Samuel DuBois Cook died on May 29, 2017; and Whereas Dr. Samuel DuBois Cook is considered to be a trailblazer who lived a life of integrity: Now, therefore, be it
	
 That the Senate honors the life and achievements of Dr. Samuel DuBois Cook.  